Citation Nr: 1517801	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-14 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for carpal tunnel syndrome of the right upper extremity due to bilateral hernia repair furnished by the VA Medical Center (VAMC) in Asheville, North Carolina, on May 22, 2006.
 
2.  Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for carpal tunnel syndrome of the left upper extremity due to bilateral hernia repair furnished by the Asheville VAMC, on May 22, 2006.
 
3.  Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for peripheral neuropathy of the right lower extremity due to bilateral hernia repair furnished by the Asheville VAMC, on May 22, 2006.
 
4.  Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for peripheral neuropathy of the left lower extremity due to bilateral hernia repair furnished by the Asheville VAMC, on May 22, 2006.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to January 1981.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded the matter in July 2012 for further evidentiary development.  

Prior to the Board's July 2012 decision, the Veteran appeared at a hearing in August 2011 before an Acting Veterans Law Judge (VLJ) who was no longer employed by the Board by July 2012.  As the Board noted in its July 2012 decision, VA regulations require that the VLJ who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707.  The Veteran was apprised of this in correspondence, dated in May 2012, and offered thirty days in which to request another hearing before a another VLJ who would then decide this case.  To date, there has been no response, including since the July 2102 remand.  Therefore, the Board will continue to assume that he does not want an additional hearing.  A transcript of the August 2011 hearing remains associated with the claims file.

The Veteran was previously represented by a private attorney who is no longer accredited to represent claimants before VA.  The Board attempted to inform the Veteran of this fact in October 2014 and again in March 2015.  Both letters were returned as undeliverable.  There are no known alternative addresses at which he might be contacted.  Accordingly, all due process has been afforded him in order to accord him his right to representation at all stages in the appeal.  See 38 C.F.R. § 20.600.


FINDINGS OF FACT

1.  The Veteran failed to report without good cause for a VA medical examination scheduled in connection with this appeal.  

2.  The evidence currently of record does not tend to make it at least equally likely that carpal tunnel syndrome of either upper extremity or peripheral neuropathy of either lower extremity represents additional disability resulting from a surgical repair of bilateral inguinal hernias conducted at VA on May 22, 2006, or if any such condition is an additional disability, that this resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's or was an event not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for carpal tunnel syndrome of the right upper extremity due to bilateral hernia repair furnished by the VA Medical Center (VAMC) in Asheville, North Carolina, on May 22, 2006, are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).

2.  The criteria to establish entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for carpal tunnel syndrome of the left upper extremity due to bilateral hernia repair furnished by the VA Medical Center (VAMC) in Asheville, North Carolina, on May 22, 2006, are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).

3.  The criteria to establish entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for peripheral neuropathy of the right lower extremity due to bilateral hernia repair furnished by the VA Medical Center (VAMC) in Asheville, North Carolina, on May 22, 2006, are not met. 3 8 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).

4.  The criteria to establish entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for peripheral neuropathy of the left lower extremity due to bilateral hernia repair furnished by the VA Medical Center (VAMC) in Asheville, North Carolina, on May 22, 2006, are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a notice letter providing the necessary information in December 2008.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Here, VA has met the duty to assist the Veteran in the development of the claims being decided because his pertinent VA treatment records, including a copy of the signed informed consent form, were obtained.  

A VA examination was not conducted.  The Board previously remanded this appeal in July 2012 in order to arrange for such an examination.  An examination was first scheduled for December 2012, but the Veteran failed to report to the examination.   The RO rescheduled the examination in June 2013 after finding that the notice letter for the December 2012 examination was sent to a wrong address.  The Veteran failed to appear for the June 2013 examination.  A June 2013 report of contact documents the numerous attempts the AOJ made to try to contact the Veteran to attempt to reschedule the examination, but these attempts were unsuccessful.  It was noted that the Veteran "is continuously moving," and all phone numbers in the VA system were "unreachable." 

When a Veteran fails to report to a VA examination, the Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).  In this regard, during the normal course of events, it is the burden of the Veteran to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him.  It is only when a file discloses other possible or plausible addresses that an attempt should be made to locate him at the alternate known address before finding abandonment of a previously adjudicated benefit.  Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  

Here, the VA examination was found necessary to obtain answers to the complex medical questions raised in this appeal.  It appears the RO made every reasonable attempt to try to contact him to arrange the examination, but these attempts were unsuccessful.  There does not appear to be any alternative contact information for the Veteran.  Moreover, the Board sent letters to the Veteran in October 2014 and March 2015 at his last known address of record, which were each returned as undeliverable.  The Board cannot find, based on these events, that there was good cause for failing to appear at the scheduled examination.  As such, there is no basis to remand for a further attempt to try to arrange the examination.  

Under these circumstances, where the claimant failed without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2014).

C.  Stegall Compliance

The Board also finds that there was substantial compliance with the July 2012 Board remand directives.  First, as directed by the Board, a copy of the full informed consent form for the May 22, 2006 surgical bilateral hernia repair, was obtained in November 2012.  Next, as indicated, a VA neurologic examination was scheduled, but the Veteran failed to report to the examination without good cause.  The Veteran's failure to report to the examination does not negate the otherwise substantial compliance with the Board's remand orders.  The matter was also readjudicated in a March 2013 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  

For the above reasons, the Board finds the duties to notify and assist have been met and all due process requirements have been satisfied, so it may consider these claims at this time. 

II.  Analysis

On May 22, 2006, the Veteran underwent surgical treatment at the Asheville VA medical center (VAMC) to repair bilateral inguinal hernias.  The Veteran asserts that he developed carpal tunnel syndrome of both upper extremities and peripheral neuropathy of both lower extremities as a result of the surgery.  He states that he did not have the problems prior to the hernia surgery.  The Veteran maintains that VA must have been negligent in some manner in administering the surgery and that he now has the additional disability due to VA's fault.  Thus, he contends that compensation benefits are warranted under the provisions of 38 U.S.C. § 1151 for disabilities of his four extremities.

A.  Applicable Law

As set forth in 38 U.S.C.A. § 1151, when a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA (including the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title) was both the actual cause and proximate cause of the disability or death.  38 U.S.C.A. § 1151(a).  

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).  

Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  38 C.F.R. § 3.361(c)(2).  

Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  

Proximate causation must also be established.  See 38 C.F.R. § 3.361(d).  The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  Id.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of §17.32 of this chapter.  Minor deviations from the requirements of §17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in §17.32(b) of this chapter, as in emergency situations.  38 C.F.R. § 3.361(d)(1).  
Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of §17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

Notably, 38 C.F.R. § 17.32 requires the health care provider having primary responsibility for a patient to explain, inter alia, the "reasonably foreseeable associated risks" of the treatment.  This regulation sets forth an interpretation of an "event not reasonably foreseeable" that is well within the scope of the phrase and thus a permissible construction of section 1151.   Schertz v. Shinseki, 26 Vet. App. 362 (2013).

Under 38 U.S.C.A. § 1151, the presumption of regularity may not be invoked in determining whether a physician has fully informed a Veteran about a particular consequence of a particular medical procedure where the only evidence is a generic consent form that was filled out properly.  However, a physician's failure to advise a Veteran of a foreseeable risk may be considered "a minor, immaterial deviation" if it is determined that "a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk."  McNair v. Shinseki, 25 Vet. App. 98 (2011).  Even if the informed consent form is VHA's standard for a certain procedure, it still must be established that the form reflects what would be disclosed by the "reasonable health care provider" primarily responsible for the patient in a given case, which may vary depending on the patient's physical condition, age, or other individual factors.  Schertz, 26 Vet. App. 362.

A Veteran bears the evidentiary burden to establish all material elements of a claim.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).
 
B.  Discussion

In this case, the appeal cannot be granted as the evidence is not in equipoise on all material elements of the claims.  

As explained in the Board's July 2012 remand, the evidence currently of record shows that the Veteran had problems with two hernias in April 2006.  He was then scheduled for a bilateral hernia repair at the Asheville VAMC.  The surgical treatment (which is at issue in this appeal) took place on May 22, 2006.  The operation report indicates that the surgery was completed with no complications.  

The evidence does tend to show that, after the surgery was completed, the Veteran was diagnosed with bilateral carpal tunnel syndrome of the upper extremities and bilateral peripheral neuropathy of the lower extremities; or at least that he had complaints of pain and numbness in the four extremities. 

As the Board noted in its remand, no medical professional had, at that time, identified the etiology of the Veteran's complaints.  The Board also noted that an actual copy of the informed consent form, which was elsewhere referred to in the VA treatment records, was not associated with the claims file. 

Again, the Board remanded the appeal to obtain an actual copy of the informed consent form and to obtain for a VA examination to determine if any additional disability resulted from the May 22, 2006 surgery, and if so, whether any additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment, or was proximately caused by an event not reasonably foreseeable.  

However, the Veteran failed to report to the scheduled examinations.  Accordingly, the Board must resolve the appeal based on the evidence of record.  See 38 C.F.R. § 3.655.

(1) Additional Disability

Based on the evidence currently of record, the Board must find, as a threshold matter, that the evidence makes it unlikely that either the bilateral carpal tunnel syndrome of the upper extremities or bilateral peripheral neuropathy of the lower extremities represent an additional disability resulting from the surgery conducted at VA on May 22, 2006.  

The Veteran was seen in June 2006, one month following the surgery, with complaints of pain at the site of the surgery.  At that time, it was found that there was "[n]o neuro deficit per exam of bil LEs."  Several months later, however, beginning in September 2006, he underwent a work-up for complaints of numbness and tingling in his feet and hands since the May 2006 surgery.  This work-up included an EMG/NCS study, which confirmed the presence of the bilateral carpal tunnel syndrome of the upper extremities and bilateral peripheral neuropathy of the lower extremities.  Accordingly, the existence of these medical conditions is established.  

However, with regard to causation, a doctor wrote in a September 2006 treatment record that "I am sure there is an element of wallet sciatica in the LLE."  This is a cursory opinion, one which is not particularly definitive, but it is some evidence tending to make a relationship between the condition in the left lower extremity and the surgery unlikely.  

Various VA treatment records, including in September 2006, May 2008, and September 2008, document the Veteran's statements relating these conditions to the surgery.  Of particularly note, a VA doctor in September 2008 considered his concerns, but concluded that "I am not sure what to make of his story that this started with hernia surgery (not sure what mechanism would be)."  The Board notes that this doctor's statement tends to reflect an opinion that that the surgery could not be a potential cause of the carpal tunnel syndrome or peripheral neuropathy.  Accordingly, it is further evidence tending to make such a relationship unlikely.  

Again, it is important to reiterate that the Board previously found this evidentiary record insufficient to fully inform its determination in light of the complex medical questions regarding whether bilateral carpal tunnel syndrome of the upper extremities or bilateral peripheral neuropathy of the lower extremities representative additional disability.  Nonetheless, the cited evidence is the only probative medical evidence of record, and it weights unfavorably against the appeal.  

Although the Veteran himself believes that such a relationship exists, this is not the type of medical condition for which lay evidence concerning etiology is competent.  Accordingly, his own opinion cannot be considered probative evidence tending to increase the likelihood of such a relationship.  See Fountain v. McDonald,  --- Vet. App. ----, 2015 WL 510609 (Vet. App. 2015).

In light of the foregoing, the Board must find that the evidence currently of record is not in equipoise on the threshold question concerning whether the bilateral carpal tunnel syndrome of the upper extremities or bilateral peripheral neuropathy of the lower extremities represent additional disability resulting from the VA surgery conducted on May 22, 2006.  

(2) Negligence & Foreseeability

Even if the medical findings represent an additional disability, the record does not indicate that this is due to negligence or an event not reasonably foreseeable.  

Aside from the Veteran's own nonprobative allegation of negligence, there is no indication that the proximate cause of the conditions was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in conducting the surgery.  

Likewise, aside from the Veteran's own non-expert opinion, there is no probative indication that any medical condition was not reasonably foreseeable.  The evidence establishes that the Veteran's informed consent was obtained prior to the surgery.  He signed an informed consent form, which affirmatively states that a known risk is "[i]njury to other nerves in the abdominal wall, groin, or thigh areas."  This form does not identify bilateral carpal tunnel syndrome in the upper extremities as a potential risk.  However, the surgeon signed the informed consent form attesting that "All relevant aspects of the proposed treatment/procedure . . . have been discussed," to include "the . . . risks . . . of each option."  There is otherwise an absence of probative evidence indicating that the medical conditions at issue were not reasonably foreseeable by a reasonable health care provider.  

Again, the Board attempted to obtain a VA examination to specifically address this question.  Because the Veteran did not appear to the examination, it would only be on the basis of pure speculation or remote possibility to find in favor of the appeal on this material element.  However, a reasonable doubt as to this (or any) material issue cannot arise based on speculation or remote possibility.  See 38 C.F.R. § 3.103.  

In conclusion, the Board must find that the evidence currently of record is not in relative equipoise on all material issues of fact in this case.  In reaching this outcome, the Board has attempted to resolve all reasonable doubt in the Veteran's favor where possible.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  Nonetheless, the appeal must be denied.  See 38 U.S.C.A. §§ 1151; 38 C.F.R. § 3.361.










	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for carpal tunnel syndrome of the right upper extremity, is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for carpal tunnel syndrome of the left upper extremity, is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for peripheral neuropathy of the right lower extremity, is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for peripheral neuropathy of the left lower extremity, is denied.




____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


